DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 26, 2020, has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one 
Regarding claim 18, the claim recites that an absorption performance of the surface area imprinted with vibrational energy is not reduced compared to the non-printed area.  Applicant’s specification as originally filed does not appear to recite the claimed comparison.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 18 and 19 are rejected under 35 U.S.C. 103 as obvious over USPN 6,784,126 to Everhart in view of US Pub. No. 2008/0233382 to Simmons and WO 2010/021572 to Solberg.
Regarding claims 1-10, 18 and 19, Everhart teaches a high pulp content nonwoven composite fabric containing from more than about 0 to less than about 30 percent by weight of a nonwoven layer of conjugate spun filaments and more than about 70 percent by weight of pulp fibers (Everhart, Abstract).  Everhart teaches that the pulp fibers are wood fiber pulp (Id., column 
Everhart teaches that the high pulp content nonwoven composite fabric can be post treated with cold embossing pattern rollers, such as shown in Fig. 8 (Everhart, column 13 lines 46-62).  Note that as shown in the exemplary embossing pattern, a discernible pattern is formed.  Everhart teaches exemplary thicknesses or dry bulk of the nonwoven composite fabric including 0.032 inches, 0.037 inches, 0.038 inches and 0.036 inches (Id., Table 2). However, Everhart does not appear to teach the claimed surface area of the pattern and the thickness of the surface area imprinted.
Simmons teaches a nonwoven fibrous structure comprising compressed sites and molded elements, wherein the combination of compressed sites and molded elements may provide for a fibrous structure comprising structural integrity in use, dispersibility when flushed, and assistance to the user in cleansing (Simmons, Abstract).  Simmons teaches that the compressed site may be discrete and may take any shape deemed suitable, wherein the compressed site may comprise un-melted fibers in the form of a pattern (Id., paragraph 0042), such as geometric shapes (Id., paragraph 0044).  Simmons suggests raised and/or lowered portions in the form of logos, trademarks, and geometric patterns (Id., paragraph 0061).  Simmons teaches that the fibers 
Additionally, Solberg teaches a tissue paper/nonwoven laminate comprising a hydroentangled nonwoven fabric (Solberg, Abstract) for use in wipes and facial tissues (Id., page 1 lines 5-8).  Solberg teaches that the hydroentangled nonwoven fabric comprises mixtures of pulp fibers and staple fibers (Id., page 5 lines 8-17).  Solberg teaches embossing the combined plies (Id., page 8 lines 26-32) to form an embossing pattern, wherein the depth of the embossments should be at least 0.1 mm in order to provide clearly visible effect (Id., page 8 lines 34 to page 9 line 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the hydraulically entangled fabric of Everhart, wherein the embossing pattern comprises compressing fibers to form un-melted fiber compressed sites in the form of shapes or logos or patterns, such that the compressed sites may comprise more than about 2% of the total fibrous surface area, such as within the claimed range, and adjusting and 
The prior art combination does not appear to specifically teach imprinting with vibrational energy from a vibrational energy transmitter on a patterned anvil at a temperature of less than 100°C to form a discernible pattern as claimed.  However, Applicants’ specification at paragraph 0024 suggests that the temperature is kept low during the vibrational energy transmission in order to avoid thermo-bonding.  Similarly, the prior art combination teaches that the compressed sites necessarily comprise un-melted fibers.  Therefore, the claimed structure formed by the claimed process appears to result in a substantially similar structure as disclosed by the prior art combination, and the process limitations are interpreted as product by process limitations.  
Absent a showing to the contrary, it is Examiner’s position that the article of the applied prior art is identical to or only slightly different than the claimed article.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  The burden has been shifted to Applicant to show unobvious differences between the claimed product and the prior art product.  In re Marosi, 218 USPQ 289 (Fed. Cir. 1983).  The applied prior art either anticipated 
Regarding claim 2, Simmons teaches that the compressed sites refer to areas in which the fibers are pressed together, wherein the sites have a higher fiber density as compared to the uncompressed regions (Simmons, paragraph 0023).  Additionally, Simmons teaches that the uncompressed regions refer to those areas wherein the fibers may substantially remain in an unaltered form after the fibrous structure is subjected to compressive stress (Id., paragraph 0037).  Based on the disclosure in the prior art combination, it is reasonable for one of ordinary skill to expect that the compressed or imprinted areas comprise different heights in comparison to the uncompressed or non-imprinted areas.
Regarding claims 3-5, the prior art combination teaches that the high pulp content nonwoven composite fabric contains from more than about 0 to less than about 30 percent by weight of a nonwoven layer of conjugate spun filaments and more than about 70 percent by weight of pulp fibers (Everhart, Abstract).  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  

Regarding claims 6 and 7, the prior art combination teaches that the entangling may be adjusted to produce high pulp fiber concentration on one side of the fabric and a corresponding low pulp fiber concentration on the opposite side.  Although the prior art combination does not appear to specifically teach the claimed percentages, the high pulp content nonwoven composite fabric comprises from more than about 0 to less than about 30 percent by weight of a nonwoven layer of conjugate spun filaments and more than about 70 percent by weight of pulp fibers.  Since the prior art combination refers to a high pulp content nonwoven fabric comprising more than about 70 percent by weight of pulp fibers, it is reasonable for one of ordinary skill to expect that low pulp fiber concentration would be less than about 70 percent.  Additionally, since the prior art combination establishes that the pulp fibers are known to be absorbent, it is within the level of ordinary skill to determine a suitable amount of pulp fibers on the low pulp fiber concentration side, based on the desired absorbency characteristics of the resulting wiper.  Additionally, since the prior art combination only requires the nonwoven to comprise the pulp fibers and the filaments, it is reasonable for one of ordinary skill to expect that the remainder of the fibers on the low pulp fiber side are the filaments.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wiper of the prior art combination, wherein the wiper comprises a high and a low pulp fiber side comprising weight percentages of each, such as 
Regarding claim 9, the prior art teaches that the compressed sites may comprise more than about 2% of the total fibrous surface area.  Additionally, Simmons teaches and suggests that the surface comprises continuous nonbonded or uninterrupted non-imprinted regions (Simmons, paragraphs 0042-0044, Figures 1A-9).  Although the prior art combination does not appear to specifically teaches the claimed total surface area of the imprinted surface consisting of the regions of at least 20 cm2, since the prior art combination renders obvious the claimed surface area of the imprints, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the fabric material of the prior art combination, wherein the non-imprinted regions are uninterrupted and comprise at least a surface area, such as within the claimed range, motivated by the desire of forming a conventional fabric material comprising a suitable surface bond pattern structure based on the desired properties of the fabric material. 
Regarding claim 10, the prior art combination suggests that the high pulp content nonwoven composite fabric comprises an absorptive capacity (Everhart, column 15 lines 21-35), but does not appear to teach the specifically claimed absorptive capacity.  However, although the prior art combination does not disclose the specifically claimed property, the claimed property is deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  


Claim 10 is rejected under 35 U.S.C. 103 as obvious over Everhart in view of Simmons and Solberg, as applied to claims 1-10, 18 and 19 above, and further in view of US Pub. No. 2003/0213108 to Strandqvist.
Regarding claim 10, the claimed absorptive capacity appears to naturally flow from the teachings of the prior art combination.  Alternatively, Strandqvist teaches a similar hydraulically entangled nonwoven material containing at least 30%, by weight, pulp fibres and at least 20%, by weight, man-made fibres or filaments, wherein the material has a basis weight variation in a non-random pattern that comprises a plurality of higher basis weight cushions protruding from one major surface of the material (Strandqvist, Abstract).  Strandqvist teaches that the cushions as a main component comprise pulp fibers and are surrounded by a lower basis weight network which as a main component comprises the man-made fibres or filaments, such as thermoplastic polymers (Id., Abstract, paragraph 0035).  Strandqvist teaches that the first surface has a pronounced three-dimensional structure whereas the opposite major surface of the material is preferably substantially smooth, such that one side is more adapted to remove and capture liquids and solid particles from a surface, whereas the opposite smooth surface is adapted to wipe a 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form the wiper of the prior art combination, wherein the wiper has an absorptive capacity, such as within the claimed range, as taught by Strandqvist, motivated by the desire of forming a conventional wipe material comprising an absorptive capacity known in the art as being predictably suitable for wipers.

Response to Arguments
Applicant's arguments filed October 26, 2020, have been fully considered but are moot in view of the new grounds of rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER Y CHOI whose telephone number is (571)272-6730.  The examiner can normally be reached on M-F 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/PETER Y CHOI/Primary Examiner, Art Unit 1786